Pfeifer, J.,
dissenting. The one-year limitations period at issue in this case, Ohio Adm.Code 3737 — 1—07(A)(1), exceeds the Board’s rule-making authority because it is neither necessary nor appropriate. R.C. 3737.90(B). It is not necessary because there are many lesser sanctions that would serve a similar purpose; it is not appropriate because it is as likely to thwart the purposes of the Board as to advance them. See R.C. 3737.94(A) (charging the Board “to preserve and protect the water resources of the state and to prevent, abate, or control the pollution of water resources, * * * to assist in the financing of repair and replacement of petroleum underground storage tanks and to improve property damaged by any petroleum releases from those tanks”).
Preventing stale claims and ensuring fiscally sound management are solid goals. They can be readily accomplished through lesser sanctions, such as providing a lesser percentage of total cost or placing stale claims at the end of the payment line. The total cutoff for eligibility claims effected by the one-year limitations period is the province of the General Assembly. Accordingly, I would affirm the judgment in the Amoco case and reverse it in the R&R Service case, and hold that the one-year limitations period exceeds the Board’s rule-making authority. I dissent.
Douglas, J., concurs in the foregoing dissenting opinion.